 


110 HRES 34 EH: A resolution recognizing the life and accomplishments of Desmond Mpilo Tutu, South African Anglican Archbishop of Cape Town, and Nobel Peace Prize recipient.
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 34 
In the House of Representatives, U. S.,

September 5, 2007
 
RESOLUTION 
A resolution recognizing the life and accomplishments of Desmond Mpilo Tutu, South African Anglican Archbishop of Cape Town, and Nobel Peace Prize recipient. 
 

Whereas Archbishop Desmond Mpilo Tutu has been recognized as one of the 20th century’s leaders for freedom, justice, and human rights for all;
Whereas Archbishop Tutu, as a religious leader and Secretary-General of the South African Council of Churches from 1976 until 1978, worked against apartheid in South Africa with the agreement of nearly all South African churches;
Whereas Archbishop Tutu consistently advocated reconciliation between all parties involved in apartheid and, though he was most firm in denouncing South Africa’s white-ruled government, Archbishop Tutu was also harsh in his criticism of the violent tactics of some anti-apartheid groups and denounced terrorism;
Whereas Archbishop Tutu spoke strongly in support of non-violent change and economic sanctions against South Africa and as a result had his passport revoked by the South African Government;
Whereas Archbishop Tutu led a historical march to a whites-only beach, where he and supporters were chased off with whips;
Whereas, on October 16, 1984, Archbishop Tutu was awarded the Nobel Peace Prize in recognition of his outstanding leadership, courage, heroism, and use of nonviolence in the struggle against apartheid, and the Nobel Committee cited his role as a unifying leader figure in the campaign to resolve the problem of apartheid in South Africa;
Whereas a month after winning the Nobel Peace Prize, Archbishop Tutu was elected as the first black Anglican bishop of Johannesburg;
Whereas, on September 7, 1986, Archbishop Tutu became the first black person to lead the Anglican Church in South Africa;
Whereas, in 1994, after the end of apartheid and the election of President Nelson Mandela, Archbishop Tutu was appointed as Chairman of South Africa’s Truth and Reconciliation Commission, to investigate apartheid-era crimes, where his policy of forgiveness and reconciliation has become an international example of conflict resolution, and a trusted method of post-conflict reconstruction;
Whereas, on October 7, 1931, Archbishop Tutu was born in Klerksdorp, Transvaal, to a school teacher and an uneducated mother and was educated at Johannesburg Bantu High School;
Whereas Archbishop Tutu trained as a high school teacher at Pretoria Bantu Normal College and graduated from the University of South Africa in 1954, and after teaching for three years was ordained as a priest in 1960;
Whereas Archbishop Tutu studied theology in England in 1962, received a Masters of Theology from University of London in 1966, was appointed as the first black South African to hold the position of Dean of St. Mary’s Cathedral in Johannesburg in 1975, and became the first black General Secretary of the South African Council of Churches in 1978;
Whereas Archbishop Tutu is an international lecturer and philosopher and has received honorary doctorates from ten leading universities in the United States, Britain, and Germany;
Whereas Archbishop Tutu has been awarded a number of prestigious awards, including the Order for Meritorious Award (Gold), the Archbishop of Canterbury’s Award for Outstanding Service to the Anglican Communion, the Prix d’Athene, and the Martin Luther King Jr. Humanitarian Award of Annual Black American Heroes and Heroines Day;
Whereas out of deep concern for the challenges facing all of the people of the world, in July 2007 Archbishop Tutu helped assemble The Elders, an historic group of world leaders seeking to contribute their wisdom, independent leadership, and integrity in tackling some of the world’s toughest problems;
Whereas October 7, 2007, will mark the 76th birthday of Archbishop Demand Mpilo Tutu; and
Whereas Archbishop Tutu has fought for a democratic and just society without racial divisions, a common system of education, a world which promotes the rights and opportunities of the marginalized, disadvantaged, and disenfranchised, and continues to pursue an active international ministry of peace: Now, therefore, be it 
 
  That the House of Representatives— 
(1)honors the accomplishments of Archbishop Desmond Mpilo Tutu;
(2)recognizes and congratulates his consistent efforts to promote dialogue to peacefully resolve conflicts between people in Africa and around the world; and
(3)extols the contributions of Archbishop Tutu to South Africa, the United States, and the international community. 
 
Lorraine C. Miller,Clerk.
